DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 to add the limitations of providing in addition to a first vibrating motion, a second vibrating motion to a second part of the support structure relative to the printer nozzle  wherein the first vibrating motion is different from the second vibrating motion and where the first and second vibrating motions are configured to provide a first and second vibrating frequencies at the same time, respectively. A new Claim 16 was added. 
	New grounds of rejection were necessitated by this amendment. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2015/0064142) in view of Crowder (US 2005/0267628).
	Regarding Claim 1, Green discloses a method of making tissue scaffolds (abstract) using a 3D printing device (paragraph [0015] …a printer device configured and  arranged for depositing cells ….) comprising:
	a support structure (paragraphs [0013] [0030]…depositing one or more nanofiber types on a solid support…; …a scaffold is produced using a support…can be a mandrel, tube, or any other shaped support…) these nanofiber types …in some embodiments…are deposited by electrospinning… (paragraph [0012])
	a thermoplastic filament (paragraphs [0065] [0066] …different material (e.g., different fibers) can be used…in some embodiments, PET…is used…is a thermoplastic polymer resin…), 
	a printer nozzle for depositing the thermoplastic filament on the support structure for the formation of a 3D object (paragraph [0037] …the nozzle…of a syringe that is delivering a fiber…; scaffold…can be formed by generating fibers…before or during their deposition on a support (e.g., a mandrel)), wherein the printer nozzle and the support structure are arranged to be translated relative to each other with a translation speed in a translation direction (paragraphs [0005] [0037] …relative movement (e.g., distance and/or speed) between the nozzle and the target surface…; support can be rotated relative to a fixed nozzle…), wherein the thermoplastic filament is heated by a heater (paragraphs [0064] [0069]…support…may be heated while electrospinning is taking place…; ….different methods of depositing fibers can be used…such as…melt spinning…);
	a vibration actuator arranged for providing a vibrating motion to at least a first part of the support structure relative to the printer nozzle in a direction different from the translation direction (Fig. 2 paragraph [0037]…in some embodiments, the relative positions of the nozzle and support can be moved in other ways (e.g., vibrated, etic.)…the support is vibrated (or otherwise moved relative to the nozzle)…) and 
	a controller arranged to control the vibrating motion provided by the vibrating actuator (paragraph [0055] …actuators…can be connected…to a controller…to control their operation…), 
	configured to provide the vibrating motion at a vibrating frequency at the same time as the printer nozzle deposits the thermoplastic filament on the support structure (paragraph [0038]…nozzle or support may be suitable fitted with one or more…actuators…that is/are configured to control the amplitude, direction and/or frequency of vibration or oscillation of the nozzle and/or support relative to one another…) and while the printer nozzle and support structure are translated relative to each other such that the deposited thermoplastic filament forms a periodic pattern of the 3D object in addition to a translation induced pattern of the 3D object (paragraph [0038] …thereby controlling the pattern of which polymers are laid or layered onto the support…), wherein the periodic pattern has a period corresponding to the vibration frequency (paragraph [0037]…it should be appreciated that the frequency and amplitude of the vibration…of the support affects the pattern (e.g. two-dimensional or three-dimensional pattern) of the fiber…).
	Moreover, Green’s embodiments, whereby the nozzle and/or the support are vibrated relative to each other, constitutes intended use – the  manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

	However, Green does not mention or discuss providing multiple vibration motions to different parts of a support structure nor different vibration motions at different vibration frequencies. 
	Crowder discloses a dry powder dose filling system (abs) for depositing dry powder flowing through a hopper and/or a nozzle (Fig. 4 paragraph [0083]) with a vibration actuator arranged for providing a first vibrating motion to a first part of the support structure relative to the printer nozzle in a direction different from the translation directions (Fig. 7 paragraphs [0019]  [0109]; applying the first non-linear vibration input signal to a dispensing hopper having at least one dispensing port while the first dry powder formulation is flowing therethrough...: ...can be adapted to local non-linear vibration) and
	 for providing a second vibrating motion to a second part of the support structure relative to the printer nozzle in a direction different from the translation direction (paragraph [0071] ...head can be translated to overlie different receiving regions...), wherein the first vibrating motion is different from the second vibrating motion (Fig. 1A (Fig. 1A , 5A signal generator – 20 ...to transmit the vibratory energy either locally to a limited site (shown as position “A” or distributed along a major portion of the length of the hopper – 25 – “B”..; ...selective portions can be formed to piezoelectrically active ...may be continuous or segmented and spaced apart...) ; and
			
    PNG
    media_image1.png
    513
    749
    media_image1.png
    Greyscale

	a controller arranged to control the first vibrating motion and the second vibrating motion provided by the vibrating actuator (Fig. 1A signal generator – 21 control module – 21...;...claim 1 controller operably associated with the hopper and the vibration energy source...), configured to provide the first vibrating motion at a first vibrating frequency and the second vibrating motion at a second vibrating frequency (Fig. 1A paragraph [0092] ...vibrate the dry powder at a plurality of different frequencies...) at the same time (paragraphs [0091]  [0092]   dry powder exits the dispensing port – 25p  ...concurrently...). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Green by incorporating the teaching of Crowder wherein a 3D printing device with support, printer nozzle and a vibration actuator would also provide a second vibrating motion to a second part of the support structure  relative to the printer nozzle in a direction different from the translation direction, wherein the first vibrating motion is different from the second vibrating motion with a second vibrating frequency concurrently, as taught by Crowder.
This would be an advantageous feature because this promotes a  uniform fluid-like flow of dry powders for dispensing flowable precision and the vibration energy can be customized and a frequency correspondence can be associated with a particular formulation to promote uniform dry powder fluid flow without aggregation (paragraphs [0008] [0009]).

	Regarding Claim 2, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses that the support structure extends along a support structure plane (paragraph [0031] …elastic template does not need to be placed on a shaped support (e.g., it could be placed on a surface (e.g., a planar…surface)), wherein the translation direction is parallel to the support structure plane, and wherein the vibrating motion is in a direction being at least one of parallel to or perpendicular to the support structure plane (Fig. 3 paragraph [0037]...the support is vibrated during deposition to a sufficient degree to create a folded or wavy pattern of fibers…vibration…of the support affects the pattern…of the fiber…).

	Regarding Claim 3,  the combination of Green and Crowder disclose all the limitations of Claim 1 but while Green discloses process parameters including that the filaments when printed are adjusted for optimal gap distance during fiber or polymer deposition (paragraph [0056]) and that the vibration frequency can be set in such a way that the amplitude of the vibration of the nozzle or support is set at varying orders of magnitude relative to the diameter of the nanofibers being laid (paragraph [0038] 1.5-fold, 2-fold, 3-fold. 4-fold, 5-fold, 10-fold…) and the translation speed (paragraph [0005] …speed between the nozzle and the target surface ...can affect solvent evaporation and polymer deposition…) where the diameter of a fiber is inherently related to its width. 
	However, while Green does not disclose explicitly that the printed thermoplastic filament has a width and that the width multiplied with the vibration frequency divided by the translation speed is larger than 0.5, Green does teach that all parameters including dimensions and configurations are meant to be exemplary and that the actual parameters will depend upon a specific application or applications and that those skilled in the art will recognize/ascertain the equivalents using no more than routine experimentation…(paragraph [0090])
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider this set of parameters and calculate the width of the printed thermoplastic filament multiplied with the vibration frequency divided by the translation speed such that it is larger than 0.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP 2144.05 IIB), which is also taught by Green (paragraph [0090]).. 
	One would have been motivated to use this calculation as a limitation for the purpose of imparting desirable elastic properties to the fiber components of the part because the relative movement (e.g., speed) between the nozzle and the target surface can affect solvent evaporation and polymer deposition (paragraph [0005]) while higher axial velocity of the support imparts elasticity (paragraph [0045]), and fiber diameters (widths) are also controlled to optimize elasticity and to accommodate pore sizes (paragraph [0070]).

	Regarding Claim 4, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses  that the support structure extends along a support structure plane (paragraph [0031] …elastic template does not need to be placed on a shaped support (e.g., it could be placed on a surface (e.g., a planar…surface)), wherein the vibrating motion is in a direction perpendicular to the support structure plane  (paragraph [0028] …the relative elasticity in different directions can be adjusted …by including different structural components, thicknesses, material, etc., or any combination thereof in different patterns along different directions) he support structure extends along a support structure plane, wherein the vibrating motion is in a direction perpendicular to the support structure plane and has a vibration frequency (paragraph [0038] …frequency of vibration…controlling the pattern of which polymers are laid or layered onto the support…), however, while Green discloses exemplary thicknesses of one or more nanofiber types (paragraphs [0012] [0013]) which is inherently related to the height of a fiber or filament, it does not disclose that the printed material thermoplastic filament has a height, and wherein the height multiplied with the vibration frequency divided by the translation speed is smaller than 0.5.
	However, while Green does not disclose explicitly that the printed thermoplastic filament has a height and that the height multiplied with the vibration frequency divided by the translation speed is smaller than 0.5, Green does teach that all parameters including dimensions and configurations are meant to be exemplary and that the actual parameters will depend upon a specific application or applications and that those skilled in the art will recognize/ascertain the equivalents using no more than routine experimentation…(paragraph [0090]). Additionally, claims 33, 40 and 47 all recite various nanofiber thicknesses. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to consider this set of parameters and calculate the height of the printed thermoplastic filament multiplied with the vibration frequency divided by the translation speed such that it is smaller than 0.5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP 2144.05 IIB), which is also taught by Green (paragraph [0090]).. 
	One would have been motivated to use this calculation as a limitation for the purpose of imparting desirable elastic properties to the fiber components of the part because the relative movement (e.g., speed) between the nozzle and the target surface can affect solvent evaporation and polymer deposition (paragraph [0005]), while fiber thicknesses related to heights are also controlled to optimize elasticity (paragraph [0053] certain elasticity can be provided by using different layers or thicknesses of material [related to height]).

	Regarding Claim 5, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses that the vibrating motion has a vibration frequency larger than or equal to 10Hz (paragraph [0038]).

	Regarding Claim 8, the combination of Green and Crowder disclose all the limitations of Claim1 and Green further discloses that the vibration actuator is arranged to provide the support structure with a vibration pattern with a frequency and amplitude that varies over the support structure (paragraph [0038]).

	Regarding Claim 9, the combination of Green and Crowder disclose all the limitations of Claim1 and Green further discloses that the 3D printing devices further comprises a processor arranged to control the vibrating motion provided to the first part of the support structure (paragraph [0055] …actuators…can be connected…to a controller (e.g., computer system) to control their operation;…) and to control the relative translation of the printer nozzle and the support structure (paragraph [0038]…actuators …configured to control …direction…of nozzle and/or support relative to one another…).

	Regarding Claim 10, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses the support structure comprises a vibration plate (paragraphs [0049] [0052]…directing fibers or polymers to particular locations on a support (e.g., collector) surface…;…deposit one or more materials at specified location or in predetermined patterns over a flat surface (such as a square or circular plate collector)…, the vibration actuator being arranged to provide a vibrating motion to the vibration plate (paragraph [0037] …in some embodiment, the support is vibrated (or otherwise moved relative to the nozzle)).

	Regarding Claim 11, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses that the 3D printing device further comprises a plurality of vibration actuators (paragraph [0038] …one or more….actuators…configured to control the direction and/or frequency of vibration…of the nozzle and/or support relative to one another….). 

	Regarding Claim 16, the combination of Green and Crowder  discloses all the limitations of Claim 1 and Crowder further discloses  that the vibration actuator includes a plurality of vibration sources each acting on a different part of the support structure Fig. 1A paragraph [0064] ...a plurality of distributed arrows – “B”).

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green (US 2015/0064142) and Crowder (US 2005/0267628) as applied to Claim 1 above, and further in view of Abe (US 2017/0282462).
	Regarding Claim 6, the combination of Green and Crowder disclose the 3D manufacturing system of Claim 1 and while Green discloses a vibration actuator arranged providing vibration to a support structure (paragraph [0037] …in some embodiments the support is vibrated…), Green does not disclose a first and second vibration to a first and second part of the structure respectively.
Abe teaches a method for manufacturing a three-dimensional shaped object with the irradiation of powder material to form layers (paragraph [0002]), wherein a vibration actuator (Fig. 2 paragraph [0039] vibration of…light beam-irradiated portion…) is further arranged to provide a first vibrating motion of the first part of the support structure and a second vibrating motion to a second part of the support structure, the second vibrating motion being different, with respect to one of frequency or amplitude (paragraph [0039] principal characteristic of invention is that a portion is vibrated)  from the first vibrating motion provided to the first part of the support structure with respect to frequency and/or amplitude (Fig. 4 lower portion, paragraph [0046] the portion irradiated with the light beam is vibrated on a basis of the natural frequency, which is in accordance with the shape and/or mass of the entire solidified layer for forming the new powder layer thereon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure Green to incorporate the teachings of Abe whereby a 3D printing device with support, printer nozzle and a vibration actuator would also utilize a vibration actuator that provides a second vibrating motion to a second part of the support structure, this motion being different from the vibrating motion provided to the first part of the support structure. 
Moreover, Abe uses the vibration frequency as a result effective variable through generating sympathetic vibrations based on the natural frequency in accordance with the shape and/or mass of the entire solidified layers (paragraph [0046]).
 One with ordinary skill in the art would be motivated to use these variable vibration motions with the resulting formation of a three-dimensional shaped object comprised of smooth solidified layers because the combination of a first and second vibrating motion can produce a natural frequency in accordance with the shape and/or mass of the entire solidified layers (paragraphs [0046], [0048]). 
Regarding Claim 7, the combination of Green and Crowder disclose all the limitations of Claim 1 but is silent as to the device comprising a third part of the support structure that is clamped to influence the vibrating motion.
 Abe teaches a method wherein at least a third part of the support structure is clamped to influence a vibrating motion of the third part of the support structure (Fig. 4 paragraph [0063] part for absorbing the vibration – 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Green to incorporate the teaching of Abe whereby a 3D printing device with support, printer nozzle and a vibration actuator would also utilize a method of providing a third part of the support structure to be clamped thus influencing the vibrating motion of that part. 	One with ordinary skill in the art would be motivated to have a part influencing the vibrating motion in order not to vibrate peripheral devices such as a powder table (Abe paragraph [0063]).

2.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Green (US 2015/0064142) and Crowder (US 2005/0267628) as applied to Claim 1 above, and further in view of Gifford (US 2018/0326660).
Regarding Claim 15, the combination of Green and Crowder disclose all the limitations of Claim 1 and Green further discloses the fibers or polymers are deposited by electrospinning or electrospraying (paragraph [0050]) and that a polymer is cured or partially cured in some embodiments by heat to produce elastic properties, Green does not explicitly disclose that the 3D printing device is a fused deposition modeling (FDM) device. 
Gifford teaches a modular 3D printer system with a support structure (abstract – platform supports having different configurations and functionalities) with printhead configurations and functionalities that include printheads having nozzles for depositing or extruding material (paragraph [0006]) with vibration actuators configured to vibrate material within the printhead (paragraph [0264]). The printheads that are part of the modular 3D printer device can be a fused deposition modeling (FDM) device, which deposits a continuous filament of thermoplastic on the support structure e.g. substrate surface (paragraphs [0003] [0074] [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Green, which discloses a 3D printing device comprising a printer nozzle for depositing thermoplastic filaments on a support structure to incorporate the teaching of Gifford and additionally consider that this 3D printing device could be a fused deposition modeling (FDM) device, as taught by Gifford.  
One with this ordinary skill in the art would consider this 3D printing device to be a fused deposition device (FDM) because it would be obvious to consider this method as taught by Gifford (paragraph [0003]) as an alternative to the method of electrospinning or electrospraying which are taught by Green (paragraphs [0050] [0054]). Because both Green and Gifford teach the deposition of a continuous filament from a 3D printer, it would have been obvious for one with ordinary skill in the art to use this alternative from Gifford (paragraph [0003]) as a substitution for the known electrospinning or electrospraying of Green (paragraph [0050]). See MPEP 2143 IB.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712